Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments and AFCP Request filed by applicant on 5/21/2021 have been considered.  Claims 1-30 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 9, paragraph 1 - page 12, last paragraph of the Remarks, filed 5/21/2021, with respect to the claims 1-12, 19-30 have been fully considered and are persuasive in light of the amended base claims 1, 20, 29, 30 filed by applicant on 5/21/2021.  Therefore, 35 U.S.C. 103 rejection of claims 1-12, 19-30 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to a method for wireless communication at a wireless device, the method comprises:
“determining, from a set of duplexing modes for the wireless device, a duplexing mode for the wireless device to use for the plurality of communications, wherein the duplexing mode is determined based at least in part on the identified set of beam configurations; 

  The present application also relates to a method for wireless communication at a wireless device, comprising:
“determining, from a set of duplexing modes for the wireless device, a duplexing mode for the wireless device to use for the plurality of communications, wherein the duplexing mode is determined based at least in part on the identified signal type or channel type; and 
communicating with the at least one target device based at least in part on the determined duplexing mode” in combination with other recited elements in claim 20.

  The present application also relates to an apparatus for wireless communication, comprising:
“determine, from a set of duplexing modes for a wireless device, a duplexing mode for the apparatus to use for the plurality of communications, wherein the duplexing mode is determined based at least in part on the identified set of beam configurations; and


  The present application also relates to an apparatus for wireless communication, comprising:
“determine, from a set of duplexing modes for a wireless device, a duplexing mode for the apparatus to use for the plurality of communications, wherein the duplexing mode is determined based at least in part on the identified signal type or channel type; and
communicate with the at least one target device based at least in part on the determined duplexing mode” in combination with other recited elements in claim 30.

The closest prior art, Stirling-Gallacher et al. (US Publication 2016/0183232 A1), teaches an eNB identifies beam directions based on a TDD frame configurations provided by other eNBs of adjacent sectors.  The eNB then uses these preconfigured TDD frame configurations to select beam directions. 
A second prior art, Karjalainen et al. (US Patent 9,577,813 B2), teaches a base station adaptively allocates full-duplexing mode for user devices that can perform full duplex reception and half-duplexing mode for user devices that cannot perform full duplex reception in a cell.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471